Exhibit 3.3 AMENDED AND RESTATED BYLAWS OF BLACKLINE, INC. (as amended and restated on September 27, 2016 and effective as of the closing of the corporation’s initial public offering) TABLE OF CONTENTS Page ARTICLE I - CORPORATE OFFICES 1 REGISTERED OFFICE 1 OTHER OFFICES 1 ARTICLE II - MEETINGS OF STOCKHOLDERS 1 PLACE OF MEETINGS 1 ANNUAL MEETING 1 SPECIAL MEETING 1 ADVANCE NOTICE PROCEDURES 2 NOTICE OF STOCKHOLDERS’ MEETINGS 6 QUORUM 7 ADJOURNED MEETING; NOTICE 7 CONDUCT OF BUSINESS 7 VOTING 8 STOCKHOLDER ACTION BY WRITTEN CONSENT WITHOUT A MEETING 8 RECORD DATES 8 PROXIES 9 LIST OF STOCKHOLDERS ENTITLED TO VOTE 9 INSPECTORS OF ELECTION 10 ARTICLE III - DIRECTORS 10 POWERS 10 NUMBER OF DIRECTORS 10 ELECTION, QUALIFICATION AND TERM OF OFFICE OF DIRECTORS 10 RESIGNATION AND VACANCIES 11 PLACE OF MEETINGS; MEETINGS BY TELEPHONE 11 REGULAR MEETINGS 12 SPECIAL MEETINGS; NOTICE 12 QUORUM; VOTING 12 BOARD ACTION BY WRITTEN CONSENT WITHOUT A MEETING 13 FEES AND COMPENSATION OF DIRECTORS 13 REMOVAL OF DIRECTORS 13 ARTICLE IV - COMMITTEES 13 COMMITTEES OF DIRECTORS 13 COMMITTEE MINUTES 14 MEETINGS AND ACTION OF COMMITTEES 14 SUBCOMMITTEES 14 ARTICLE V - OFFICERS 14 OFFICERS 15 APPOINTMENT OF OFFICERS 15 SUBORDINATE OFFICERS 15 REMOVAL AND RESIGNATION OF OFFICERS 15 -i- TABLE OF CONTENTS (continued) Page VACANCIES IN OFFICES 15 REPRESENTATION OF SHARES OF OTHER CORPORATIONS 15 AUTHORITY AND DUTIES OF OFFICERS 16 ARTICLE VI - STOCK 16 STOCK CERTIFICATES; PARTLY PAID SHARES 16 SPECIAL DESIGNATION ON CERTIFICATES 16 LOST CERTIFICATES 17 DIVIDENDS 17 TRANSFER OF STOCK 17 STOCK TRANSFER AGREEMENTS 17 REGISTERED STOCKHOLDERS 18 ARTICLE VII - MANNER OF GIVING NOTICE AND WAIVER 18 NOTICE OF STOCKHOLDERS’ MEETINGS 18 NOTICE BY ELECTRONIC TRANSMISSION 18 NOTICE TO STOCKHOLDERS SHARING AN ADDRESS 19 NOTICE TO PERSON WITH WHOM COMMUNICATION IS UNLAWFUL 19 WAIVER OF NOTICE 19 ARTICLE VIII - INDEMNIFICATION 20 Indemnification of Directors and Officers in Third Party Proceedings 20 Indemnification of Directors and Officers in Actions by or in the Right of the CORPORATION 20 Successful Defense 21 Indemnification of Others 21 Advanced Payment of Expenses 21 Limitation on Indemnification 22 Determination; Claim 22 Non-Exclusivity of Rights 22 Insurance 22 Survival 23 Effect of Repeal or Modification 23 Certain Definitions 23 ARTICLE IX - GENERAL MATTERS 24 EXECUTION OF CORPORATE CONTRACTS AND INSTRUMENTS 24 FISCAL YEAR 24 SEAL 24 CONSTRUCTION; DEFINITIONS 24 ARTICLE X - AMENDMENTS 24 -ii- BYLAWS OF BLACKLINE, INC. ARTICLE I - CORPORATE OFFICES 1.1REGISTERED OFFICE The registered office of BlackLine, Inc. shall be fixed in the corporation’s certificate of incorporation, as the same may be amended from time to time. 1.2OTHER OFFICES The corporation’s board of directors may at any time establish other offices at any place or places where the corporation is qualified to do business.
